PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence imposed February 20, 1997, in Escambia County Circuit Court Case No. 94-3644, is granted. See Trowell v. State, 706 So.2d 332 (Fla. 1st DCA 1998), approved, 739 So.2d 77 (Fla.1999). Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.140(j)(5)(D). If petitioner qualifies for appointed counsel, the circuit court shall *1242appoint counsel to represent him on appeal.
WEBSTER, DAVIS and VAN NORTWICK, JJ., concur.